UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-2094



M. EUGENE GIBBS,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA; DEPARTMENT OF
DEFENSE, DCMAO; DEPARTMENT OF LABOR; GEORGE
MOORE, Doctor; DOES 1-5; DUANE A. CAESAR,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CA-
02-45-JFM)


Submitted:   December 19, 2002         Decided:     December 30, 2002


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


M. Eugene Gibbs, Appellant Pro Se. Thomas Michael DiBiagio, United
States Attorney, Jennifer Lilore Huesman, OFFICE OF THE UNITED
STATES ATTORNEY, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     M. Eugene Gibbs appeals from the district court’s order

denying his motion to extend the time to appeal the dismissal of

his complaint.   In order to qualify for an extension of time to

appeal, a litigant must show excusable neglect or good cause. Fed.

R. App. P. 4(a)(5).   Because Gibbs’ motion focused exclusively on

the merits of his underlying claims, we find that the district

court did not err in finding that Gibbs had not satisfied the

requirements for an extension of time.    Accordingly, we affirm the

order of the district court. See Gibbs v. United States, No. CA-02-

45-JFM (D. Md. Aug. 22, 2002).       We dispense with oral argument,

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            AFFIRMED




                                 2